Citation Nr: 0715832	
Decision Date: 05/28/07    Archive Date: 06/11/07

DOCKET NO.  03-32 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1968 to February 1970 
and from July 1972 to August 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board notes that the veteran testified at a Board 
videoconference hearing in March 2004.  The Veterans Law 
Judge who conducted the hearing subsequently retired.  In 
correspondence dated in March 2007, the Board informed the 
veteran that he had the right to another Board hearing, if he 
so desired.  By way of correspondence dated in April 2007, 
the veteran stated that he did not want an additional 
hearing.  This matter was previously before the Board and was 
remanded in August 2004.

The issue of entitlement to service connection for a back 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have combat duty and his alleged in-
service stressor has not been corroborated by official 
records or any other supportive evidence.

2.  The veteran's diagnosis of PTSD has not been attributed 
to a verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in his possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121; 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in July 2001, October 2001, June 2003, August 
2004, March 2005 and April 2006 letters, the RO provided 
timely notice to the veteran regarding what information and 
evidence is needed to substantiate service connection claims, 
as well as specifying what information and evidence must be 
submitted by him, what information and evidence will be 
obtained by VA, and the need for him to advise VA of or 
submit any further evidence that pertains to his claims.  

The Board notes that the veteran did not receive notice as to 
the information and evidence necessary to establish increased 
ratings and earlier effective dates until the April 2006 
letter.  As such, the VCAA notice was deficient as to timing.  
Nevertheless, the Board finds that such error is not 
prejudicial to the veteran because in light of the denial of 
service connection for the claim being decided in the instant 
decision, any question as to the appropriate effective date 
or disability rating to be assigned is rendered moot.  
Moreover, it is pertinent to note that the evidence does not 
show, nor does the veteran or his representative contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield, 
supra (due process concerns with respect to VCAA notice must 
be pled with specificity); Sanders, supra; Simmons, supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claim.  The record 
includes service records, private medical records and VA 
treatment records.  The Board notes that the veteran has been 
afforded a VA examination in relation to his claim.  As such, 
the Board finds that the record as it stands includes 
sufficient competent evidence to decide this claim.  See 38 
C.F.R. § 3.159(c)(4).  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

Under the criteria currently in effect, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a), a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's service personnel records show no awards, 
medals or citations evincing combat duty.  Additionally, the 
veteran's Form DD-214 and his service personnel records show 
that the veteran was a switchboard operator.  Finally, the 
Board notes that the veteran's service records are negative 
for any findings relating to PTSD.  

There is post-service medical evidence of PTSD dated in 
recent years, including a diagnosis of non-combat PTSD after 
an extensive VA evaluation in August 2001.  In order to 
establish service connection for PTSD, however, the diagnosis 
must be based upon participation in combat with the enemy, 
POW experiences, or a verified in-service stressor.

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).

As noted above, the veteran's service personnel records do 
not suggest participation in combat.  Additionally, the 
record does not show, nor is it alleged, that he is a former 
POW.  Because the record does not demonstrate that the 
veteran engaged in combat with the enemy or was a POW, his 
alleged in-service stressors must be corroborated.

The veteran has alleged that his in-service stressor was 
being in a "knife fight" with another service member while 
serving on the USS Corry.  The veteran provided several 
different dates for this alleged stressor; however, at this 
March 2004 Board hearing, the veteran testified that the 
fight happened while he was wearing a cast on his left hand 
because of a left thumb injury.  The veteran's service 
medical records indicate that he had a left hand cast for the 
period from August to September 1974, but they contain no 
reference to any knife fight.  Nevertheless, the RO requested 
copies of deck logs for the USS Corry from the National 
Archives and Records Administration, Modern Military Records 
Branch, for the period from August to September 1974.  In 
correspondence dated in January 2006, the National Archives 
and Records Administration, Modern Military Records Branch, 
stated that it had searched the deck logs for the USS Corry 
for the period from August 1974 to September 1974 and there 
was no mention of the veteran or a fight.  As such, the 
veteran's alleged in-service stressor has not been verified.

In summary, the Board finds that the veteran did not have 
combat duty and his alleged in-service stressor has not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  The veteran's diagnosis of PTSD, 
first shown years after service, has not been attributed to a 
verified in-service stressor.  Accordingly, service 
connection for PTSD must be denied.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304(f).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The veteran has filed a claim for entitlement to service 
connection for a back disability, alleging that he originally 
injured his back during active duty service.  The veteran's 
service medical records show multiple complaints of back pain 
in January and November 1974.  The veteran's current medical 
treatment records show a current back disability.  As such, 
the Board believes that a VA examination is warranted to 
determine if the veteran's current back disability is 
etiologically related to his active duty service.  See 
38 C.F.R. § 3.159(c)(4).

In addition, the record indicates that the veteran is 
receiving federal disability benefits, apparently stemming 
from his prior employment with the U.S. Postal Service.  The 
record also indicates that the veteran may have applied for 
disability benefits from the Social Security Administration 
(SSA).  The Board notes that VA has a duty to obtain SSA 
records when they may be relevant.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 
169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 
(1992).  Additionally, the Board has a duty to obtain records 
in the custody of a federal department or agency.  See 
38 C.F.R. § 3.159(c)(2).  Accordingly, the AMC/RO should 
contact the veteran and determine what disability benefits he 
is receiving from any and all federal agencies.  If the 
veteran responds with information sufficient to allow the 
AMC/RO to request such records, the AMC/RO should then 
request all relevant records from the appropriate agencies 
and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and ask him to identify any and all 
disability benefits he has applied for, 
including any SSA benefits.

2.  After allowing appropriate time for 
response, the RO should request any 
relevant records from the appropriate 
sources.

3.  The RO should arrange for the veteran 
to undergo a VA examination.  The 
veteran's claims file should be made 
available to the examiner for review in 
conjunction with the examination, with 
particular attention paid to the in-
service complaints related to the 
veteran's back.  After examining the 
veteran and conducting all necessary 
tests and studies, the examiner should 
diagnose all current back disabilities.  
For each disability found on examination, 
the examiner should opine as to whether 
it is at least as likely as not (a degree 
of probability of 50 percent or higher) 
that any current back disability found on 
examination is etiologically related to 
the veteran's active duty service, 
including the in-service complaints 
related to the back.  A detailed 
rationale should be provided for all 
opinions expressed.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, he or she 
should so state.

4.  After completion of the above, and 
any additional development of the 
evidence that the agency of original 
jurisdiction may deem necessary, the RO 
should review the record, to include all 
evidence received since the October 2004 
statement of the case, and readjudicate 
the claim.  If any benefit sought remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case, and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


